6.

Case 1:20-cv-11924-WGY Document1 Filed 10/26/20 Page 1 of 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2) Guilty A (4) Insanity plea

AO 24] Page 2
(Rev, 01/15)
PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY
United States District Court District: Massachusetts
Name (under which you were convicted): | Docket or Case No.: ag
Jf Cong (LL U9 A ZK YY (THA CE WG dea,
Lf SO { =
Place of Confinement : Prisoner No.: Wes a oH
| = a "Ld da
LH aA “fh paee 2ice 2O ~ =e
Soy Lt / 9 Ay SA ‘t ALO 36 FA on oO tak
~ ; Yes 29 co
Petitioner (include the name under which you were convicted) Respondent (authorized person having custody of fietition ner)> —
(henge Kurbatery *) Cohot LLicel Carbs Boe
i 1 DOA oO in
The Attcrney General of the State of:
PETITION
li; (a) Name and location of court that entered the judgment of conviction you are challenging
5 Upstate MH SAL Amr Com -
“i gy i
(b) Criminal docket or case number (ifyou know): 1+ 8H C1200 Y G&G
(a) Date of the judgment of conviction (if you know): 8 oy
|
(b) Date of sentencing: &l do] Jols
; | t ,
Length of sentence: 1-4 Y~ers Stele pritty + > Yan VW pu TTDU_
U V "| , v
In this case, were you convicted on more than one count or of more than one crime? @ Yes O Ne
Identify all crimes of which vou were convicted and sentenced in this case:
( 14) [Yve Ss Heal ft [ Ated;calr/] VE_CLE CEQ pm = 4 &4ltinks
t 4 Apes
fa on 4 } wha an nti Db ¢ 5 ) 5 he
( ‘Z) ln Vet fof iar £9 ) HAY CL LG O WEL Bo 50 - 4) Ctl 14s
( ho fsrotite Wyn t+ 4n Aaoretryy pir YAK!
( 3) VMorrteatpH, meimeer | + Ca-_bpe tts Ay 4 aQtro - 4 Cgurnt
U/ [ U
(a) What was your plea? (Check one)
Ww (1) Not guilty O (3) Nolo contendere (no contest)
Case 1:20-cv-11924-WGY Document1 Filed 10/26/20 Page 2 of 15

AO 241
(Rev. G1/15)

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another ccunt cr charge, what did

you plead guilty to and what did you plead rot guilty to?

 

 

 

 

 

(c) If you went) to trial, what kind of trial did you have? (Check one)
\o Jury O Judge anily
7. Did you testify at a pretrial Hisaies trial, or a post-trial hearing?
ie Yes Cl No
8. Did you appeal from the judgment of conviction?

WY Yes O No

 

 

 

 

 

 

 

 

 

 

 

 

9, If you did appeal, answer the following: .
(a) Name of court: | 5 Kw f 4 { te TUF QUEL | MU]
(b) Docket or case nuinber (if you know): = TV YCROOY F 4 ee
(c) Result: DPA cl j Lap
(cd) Date of result (if you ‘analy "
(e) Citation to the case (if you know):
(f) Grounds raised: {Ye 47 by 5 L ‘en pk Ty al
. a,
(g) Did you seek further review by a higher state court? @ Yes O No
If yes, answer the following:
(1) Name of court: ft [He U's t U4

 

ToT
(2) Docket or case number (if you know): |

 

(3) Result: hitnroli be

 

(4) Date of result (if you know):

 
Case 1:20-cv-11924-WGY Documenti Filed 10/26/20

AO 241
(Rev. 01/15)

(5) Citation to the case (if you know):

Page 3 of 15

Page 4

 

(6) Grounds raised:

 

 

 

 

(h) Did you file a petition for certiorazi in the United States Supreme Court?
If yes, answer the following: |

(1) Docket or case number (if you know):

OY No

Ci Yes

 

(2) Result:

 

 

(3) Date of result (if you know):

 

(4) Citation to the case (if you know): |

 

10.
YY Yes

if your answer to Question 16 was "Yes," give the following information:

(a) bu Mb

concerning this judgment of conviction in any state court?

IL.

Supe ya Gl

(1) Name of court:

Other than the direct appeals listed above, have you previously filed any other peiitions, applications, or maoions

O No

( A ut

 

WY

(2) Docket or case number (if you know):

4194 CE POO Y GF

t
H

 

9} Lh [d0 LO
Mehr
State | baw LA Lec
over Wedrorek mitte| 7 fe

cf
eae d
AL el fpenonre

(3) Date of filing (if you know):
(4) Nature of the proceeding:

(5) Grounds raised: ad

 

:

to Overturn Ca

u
QA Lol __ 3

(Pw Se )

wy , ‘ebm
jury dretimnre
[ Pre ve a

C14 prot

Le

 

 

 

 

 

 

 

(A pb Ved btn SAMA &
ue l boryiHeatlf 4 Klev vel QUus Grid An if clair
a Low ds li pools tn he's ead Ato dv bh-
sand etn. Ma | pay mat Ja 6-
jeer, ne 6 ry bry icf € bas : wey 20f LE Ee/
“A Ft L Peo rC-QeE AD bahy 1 Meottt. enrbe/ tf Ltl eel ’
[lor ofre te cle Hee t | frase, Any frat.rd Cre

 

tbo y Hee olf im Le HY (tar?

\
Be |

7

_ ff y )
Lanny Het WA

(6) Did you receive a hearing where evidence was given Pe" your petition, application, or motion?

 

 

Bes

J Yes (> No
(7) Result: |
(8) Date of result (if you know): he rnc ft Wp
j 4
7) bi Pre an
fa ; /) as ; Lu oly; Cv4e
WMhwrt 2. / L - k at) ' a) : i p
( HL " cD Ot] lL. Wn $ WUALLE £ \ L¢ LQA aid eal ft acol She al ¢ of $l

Cetva lt tf-< Caf
Case 1:20-cv-11924-WGY Document1 Filed 10/26/20 Page 4 of 15

ACG 241
(Rev, O1/153

Page 5

(b) If you filed any second petition, application, or motion, give the same information:

(1) Name of court:

Suffrl

(2) Docket or case number (if you know):

(3) Date of filing (if you know):

 

 

< Papen we Cont _
| 4 Py C LO y 9 4
a j 46 }\ L020 (Pre Se \

 

(4) Nature of the proceeding:

if ' ry j
Ng Ty sy fo ofr SMa clue tO

-

| jircliee_ d.,

 

 

 

 

 

 

 

 

 

 

 

 

(5) Grounds raised; + f p Be Le Birol 0 1 udt- Cinrd (he 4 fh Le at Ww 2. CBN fLened_
= , Gd
Cf Ji dk 2 al’ L Ow ey.”
A v
Y Le e fe enedinadA slin’s Wheat Shiney Cennral
ae /
07 4 ree LO 4 tr» Ward eof Lanny awmiunt ov
Ai 4 2 Lyne. OW cl br/ Wie free fo Yi 0 fale prt tep le
- U
KiwJ/ S bo oleae Yo Un SRA the He f Cuclanf Unto
i ~ A 4) * Ml A v
frusm ma: y art B/ cheer — fle es fe op At
s J / oli C2 do fa oletleuda.f-
2K planets ku Lb fluc LA pid db 5 2
(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

\f No

OF Yes

(7) Result:

pending
0

 

 

(8) Date of result (if you know):

(c) If you filed any third petition, application, or motion, give the

Sup fele

same information:

fu

7 i
TAT

 

 

 

(1) Name of court: LAM VE

(2) Docket or case number (if you kos: | TP YC COY GY

(3) Date of filing (if you know): 3 | Qo | dOry ( Pro Se )

(4) Nature of the proceeding: Me Lanny Lo VW ive = OM yrrol- Tevoke S$ nd Cnee

 

(5) Grounds raised:

df Prrel And | reqpwh

ie

suk st d ute

 

pe

 

 

 

 

i, sd ode p UGary by ne t cn clue do Primer

Cane dare. PL ant§ [AL Cl, ¢. 9F9 § 6B | Soe.
Or fbarol ant in § fp a aw War With, ko fom
his COAL Ave bpnr2 | of Ae in. oy chy Pol.

 

He found arnt ‘s
m1 atl Map LAN +f

af op ft Le ‘Le
20/5" |
|

Wen 2 pte vY olof

 

 

 
Case 1:20-cv-11924-WGY Document1 Filed 10/26/20 Page 5 of 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AO 241 Page 6
(Rev. 01/15)
(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
Ol Yes ty No
(7) Result: ole 114 2
V7 cE
(8) Date of result (if you know): 4} oO 2 / AO4 G
f ft
(d} Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,
or motion?
(1) First petition: O Yes ( No
(2) Second petition: O Yes No
(3) Third petition: . i Yes O No
(e) If you did not apeal to the highest state court having jurisdiction, explain why you did not:
ff ir p ¥
(4) Qed Com SAL pe nei Up
Py x - / 2. dt
(3) GAALs HA in Ad Wy pu o {te Pci, “yn 4 bbw fiat
~ - 7 VJ v
12. For this petition, state every ground on which you élain that you are being held in viclation of tie Constituticn,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the ‘acts
supporting each ground,
CAUTFION: To aroeealt in the federal court, you must ordinarily first exhaust (une up) your available
state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, you may be barred from presenting additional grounds at a later ate.
' ad f- a7, if ay Df Pod
GROUND ONE: Tye a PAA On A Could pel Posyrbly Ve et ALE
in LP ] 7 \ v d
eo Ue WHiyvy & x bk aid 1)
XX
(a) ‘Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
p rie f\.4 eo He, if hy 4,5 - / ,
The 61 Ly (AS Lit} tiv: F pan vb afrn ! ' pot te Cyudrieetd wWw/ Ony Slate
f) t . : a ; a
(5u feels Lok friwPlemse Har up Lost {? (it Untyme Ce oe vay
, AG a eye, J eee 1 hoe 7 aa
Xe nr] Lf Cw ulol het AL Vee L& heel ; VV ¢ Hu t. He 1 Euro Cnt Mir Uibee
Bey Aer Mgnt, Mwme Heat H. (pre Ue | Wittitin batvn Shark
of ; a4 1) | ( -
a pAlenr Le k CLR+ bye ) Lil iar CA lA loeted? WwW KYL LAA / jr Lop leans.
/ rf r | Uy, D Pn Ae.
f- Lo. ns Wp Uyme Hea p fl. ( RU Lib CA ye io / eu TA te é 4 Les Le Aba ee ip
inn 204A Grol Mam Meet in gol C] Abkeclrtare Quel Lom Wier
(b) If you did not exhaust your state remedies on Ground One, explain why: art het BE 1 ON RAW, k i fh.
Le E bre = (An SAVANNA DS — V K4-/_L2 (Cd Lt UIT 4 { $ X t Part Har ) (ty AT
An cl: Vj lice Lv . Lep rj Le44 of hy Las fi COLL bAno Cou iA Ph CeUT UAH .
goa de _# / A. ; _ i pe Fg cn: oda
ep ? Vie Kou SLA a 4 #2 ld } (f LA ha | h AASh fi Cle ar HR /V YYW vey ft Me (Ex oe
- ie , ] d —S>* » tl | ) A 0 yp Uy } alan
(Aare LAL 4a, ; [rAd 5 Man Vee Ch Par. ch Fcle WA fy LT ( I’ F l)
se cna h i Ye |! f Lf} Jn he Rad yoni i 2
Grol tna, { @ Aynd bb fd fa Ky i CHOLES of vc CLL / He
1 7 7 Ld

= f ——
lergeh datalbre of moviden)
7 7
Case 1:20-cv-11924-WGY Document1 Filed 10/26/20 Page 6 of 15

AO 241 Page 7
(Rev. 01/15)

(c) Direct Appeal of Ground One:
(1) lf you appealed from the judgment of conviction, did you raise this issue? cf Yes OM Ne

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:
(i) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial cours?
,
a Yes O No

(2) If your answer to Question (d)(1) is "Yes," state:

 

 

 

 

 

 

 

 

Type of motion or petition: My, f Aye to FN ( L Syn ( f, Lee MEAL f ¢
Name and location of the court where the motion or petition was filed: (> 1??S met f L iy - / Lot
fBudlicvor cans: number (if you know): A 194 ChOOY 0 G .

Date of the court's decision: pin cf. , Lf

Result (attach a copy of the sonate datalen or ace if Available}

(3) Did you receive a hearing on your motion or petition? O Yes OY Ne

(4) Did you appeal from the denial of ycur motion or petition? & Yes [1 Wo

(5} If your answer to Question (d)(4) is "Yes." did you raise this Issue inthe appeal? OO Yes GO Ns

(6) if your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 
Case 1:20-cv-11924-WGY Document1 Filed 10/26/20 Page 7 of 15

AQ 241 | : Page 8
(Rev. 01/15) |

(ec) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedicz, eic.) that you have
used to exhaust your state remedies on Ground One:

 

 

 

GROUNDTWO: Stadt bins AeLs pos A Ou/ é fs heh pou
VYAr role rel matte 4 fre. Led 4A Ale olt arL L. Llom Haws

(a) Supporting facts (Do not argue or cite law. Just state the speific fecty that support your claim.): usm fears Cpe mag

 

 

 

 

Ned rear wW (yv7 IMO. ze Sura te bine Aho shea tp
v
in $e crit ory Cd 4 ris, U QA bu C uNny OY S Leet, fo he eC.
ZV Learnt U. eof Lo Lbcbre Cant tre - tw VW Peay mens ou

 

1 i x
/ es Ley Pe f- pish Cre! oule, cf cle irq bf C2 uby be fee/

Ay Led. PER a Lbory Hod lp” errebol be Arbledf.
herb, frye po oLed etter AuUYy | Aue tof €4x Vhs Ao I Leaglfp_
OL Atediture, @ oa rs “HE | Were. submited bo bcH_
im Surat § lLinike! 4e anbly 2z2cl. Stole Atney &-

—fb) fF you-did-not-exhaust-your-state remedies or Ground-Fwo, explain-why: herek C tc EA hot Lav iets y\

.

 

 

 

 

 

dy te ol C1 tod et CAL cf a Edel; CLE Crr0/ dle thy iey
cant dedect pry pawl. (Mou fe, Sléde vuat_§ ff ick
La umn (out of ee J ‘het Aan d jin: Creda, vin ge ler
(cj : Direct Appeal of Ground Two: /)) ( thir ET La tio .

(1) If you appealed from the judgment of conviction, did you paige this issue? ra Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issye through a post-conviction motion or petition for habeas corpus in a state trial court?

[N Yes O No
2) If your answer to Question (d)(1) is "Yes," state: |

!
Type of motion or petition: IV Lo 4 mM J o ff Vie NAL We ts se t 4) Ki wi lve ¢

 

L/ ie At bir as

 

 

| ) /.
~ Name and location of the court where the motion or petition was filed: f 5 & Lol hy Stete bCnwnrt thot

fy
tl

0 ; :
“hor, het A.owe [ Uwn 2): DY ver 4hotrek pa OMe o) frou

=e _dufyade apt EA i la iA Aut Moe

Decket or case number (if you know): 4)’ ‘Ye iv 0 O YGG

 

 

 

Date of the court's decision: hhudyre
i fi

 
AQ 24]
(Rev. 01/15)

Case 1:20-cv-11924-WGY Document1 Filed 10/26/20 Page 8 of 15

Page 9

Resuit (attach a copy of the court's opinion or order, if available):

 

 

(3) Did you receive a hearing on your motion or petition? O Yes WY Ne
(4) Did you appeal from the denial of your motion or petition? ‘J Yes A No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue inthe appeal? Yes O Ne
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(7) if your answer to Question (d)(4) or Question (d)(5) is "No," legen why you did not raise this issue:

 

 

i . | to Frogenal i
Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

 

 

 

(e)

have used to exhaust your state remedies on Ground Two :

a ere ec ES
GROUND THREE:

 

 

(a} Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 
AO 241

(Rev. 61/15)

(b) If you did not exhaust your state remedies on Ground Three, explain

Case 1:20-cv-11924-WGY Document 1 Filed 10/26/20 Page 9 of 15

why:

Page 10

 

 

 

 

(c)

(d)

Direct Appeal of Ground Three:

(1) If you appealed from the judgment of conviction, did you ra

(2) If you did not raise this issue in your direct appeal, explain why:

se this issue?

O Yes

O No

 

 

 

Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or

O Yes O No

(2) If your answer to Question (d)(1) is "Yes," state:

 

Type of motion or petition:

petition for habeas corpus in a state trial court?

 

T

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available};

 

 

 

(3) Did you receive a hearing on your motion or petition?

(4) Did you appeal from the denial of your motion or petition?

(5) If your answer to Question (d)(4) is "Yes," did you raise this jssue in the appeal?

(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

OG. Yes
Cl Yes
O Yes

O No
0 No
O Neo

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 

 

 

 
Case 1:20-cv-11924-WGY Document1 Filed 10/26/20 Page 10 of 15

AO 241 : Page 11
(Rev. 01/153

(7) If your answer to Question (d)(4) or Question (d)(5) is "No,'| explain why you did not raise this issue:

 

 

 

(e) Other Remedies: Describe any other procedures (such'as habeas corpus, administrative remedies, etc.) that you

 

have used to exhaust your state remedies on Ground Three:

 

 

GROUND FOUR:

 

 

(a) Supporting facts (Do nct argee or cite law. Just state the specific facts|that support your claim.):

 

 

 

 

 

 

 

 

 

(b) If you did ndt exhaust your state remedies on Ground Four, explain why:

 

 

 

 

(c) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes O Ne

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Convietion Proceedings:
(1) Did you raise this issue through a post-conviction mation or petition for habeas corpus in-a state trial court?

Cl Yes O No
(2) If your answer to Question (d)(1) is “Yes," state:

Type of motion or petition:

 

 

 

 
Case 1:20-cv-11924-WGY Document1 Filed 10/26/20 Page 11 of 15

AO 24} , Page 12
(Rev. 01/15)

 

Name and location of the court where the motion or petition “ filed:

 

Docket or case number (if you know):

 

Date of the court's decision:

 

 

 

Result (atiach a copy of the court's opinion or order, if availabla):

 

 

(3) Did you receive a hearing on your motion or petition? O Yes O No -
(4) Did you appeal from the denial of your motion or petition? QO Yes © No
(5) If your answer to Question (¢)(4) is "Yes," did you raise thisjissue in the appeal? oO Yes | O No
(6) If your answer to Questicn (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

Q

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

 

 

Kesuit (attach a copy of the court's opinion or order, if available):

 

 

 

 

(7) lf your answer to Question (d)(4) or Question (d)(5) jis "No," explain why you did not raise this issue:

 

 

 

 

 

 

(e) Other Remedies: Describe any other procedures (such ds habeas|corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four:

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-11924-WGY Document1 Filed 10/26/20 Page 12 of 15

AO 24] Page 13
(Rev, 01/15)
13. Please answer these additional questions about the petition you are filing:
(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? Ves O No

If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them:

 

 

 

z ; ae | 3 ‘
(b) Is there any ground in this petition that has not been presented in some state or federal court? If so, which

ground or grounds have not been presented, and state your reasons for not presenting them:
|

 

 

 

|
14. Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction

 

tnat you challenge in this petition? OO Yes J No
If "Yes," state the nanie and location ef the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, if available.

 

 

 

 

 

 

 

 

15: Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for

> Tf,
the judgment you are challenging? by Yes Oo & ' Ic +

 

If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues
mise, AY (a) + M/4). |
A4 [ a) Modrou do verturn Corsi cAnry f¢ bot Wer2 | bf 6 Seof
hu 5 date Cnt tot cor, ba f Aol 4 ian § AF CHV OY 24_
MN dirs 2 matter of fuossel [| Doct 19. PY Ce 00999, Suppob
toe i. Cant a * maken :
AA f £ f Meodrn fo Arimmn tbe fo prey ols ee. do Le efor —
of Gack one hed fretive | pan Feee a dtppral 'S Ai ptr
( Dotter A774 C004 94 ; Cudfrlu Su hy lau ptuolry | SS

 
Case 1:20-cv-11924-WGY Document1 Filed 10/26/20 Page 13 of 15

AO 241 Fage 14
(Rev. G1/15)

16. Give the name and address, if you know, of each attorney who represented you in the following stages of the

judgment you are challenging:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a) At preliminary hearing: Paw Se
(b) At arraignment and plea: p Li Ce
|
f x
(c) At trial: V Le 4 e
. ) ( o |
(dc) At sentencing: f lk Ae
(e) On appeal: a LO Le ‘
(f} lo any post-conviction proceeding: p LO} - { eC
(g: On'appeal from any ruling against you in a pest-conviction proceeding: p ti 32
17. Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? O Yes WV No

 

(a) If so, give name and location of court that imposed the other pms you will serve in the future:

 

fl) Give the date the other sentence was imposed:

(c) Give the length of the other sentence:

 

(d) Have you filed, or do you plan to file, any netition that challenges the judgment or sentence to be served in the
future? J Yes O No
13. TIMELINESS OF PETITION: If your judgment of conviction bepame final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

 

 

\/ J ; } f “7 lh } fad S h Q ¢ ya ) | Kk he ALL Q U (AL cok rTIV.L \ Of?

; i a, , ' tt | y a)
} L hs G (- be es i b / hy /f, 1 ( l. ei y 2 d { A l ¢ { c / tO 5 tb g 1 6 / # CO
7 ; f

 

 

 
AO 241

(Rev. 01/15)

Case 1:20-cv-11924-WGY . Document 1 F

led 10/26/20 Page 14 of 15

- Page 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA")

part that:

(1)

A one-year period of limitation shall apply to a

(A)

(B)

(C)

(D)

the date on which the judgment becam

of the time for seeking such review;

 

las contained in 28 U.S.C. § 2244(d) provides in

application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The

imitation period shall run from the latest of -

final by the conclusion of direct review or the expiration

the date on which the impediment to filing an application created by State action in violation of

the Constitution or laws of the United
filing by such state action;

the date on which the constitutional right asserted was initially recognized by the Supreme Court,

if the right has been newly recognized
cases on collateral review; or

States is

by the S

removed, if the applicant was prevented from

preme Court and made retroactively applicable to

the date on which the factual predicatelof the claim or claims presented could have been

discovered through the exercise of due

diligencé. .

 

 
Case 1:20-cv-11924-WGY Document1 Filed 10/26/20 Page 15 of 15

AO 241 Page 16
(Rey. (1/15)

(2) The time during which a properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shall not be courted toward any period of limitation
under this subsection.

Therefore, petitioner asks that the Court grant the following relief:

 

 

 

LAr tA, CQ4 wef Ae fossié bly | ltitf
> Bann 7 ff
4 PA de =) Kol pa.o f / - , hts
STH gt TA LOL (VLC Ltt i i
v ? a a;
or any other relief to which petitioner may be entitled. :
/ 7 ft £5: tan iPey 4 yi de (
H+) LVCO@OLEL ge VLEV 6" “td f
/

 

eetb attr =) CPt C18) Up AN ud

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on | (month, date, year).

am

Executed (signed) on (date),

WAY

|
Signature o7 f Petitioner

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.

 

 

 
